DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Vranjes on June 15, 2021.
With respect to the claims filed April 13, 2020, please make the following amendments:
Please amend independent claim 7 so that it appears as follows:
“A system adapted to condition an initial water feed stream into a treated water stream for hydrofracturing and enhanced oil recovery, the initial water feed stream being produced water and comprising at least one of: a plurality of particles; a dissolved sulfate; a hardness; a plurality of dissolved solids; and, a dissolved oxygen,”
Reasons for Allowance
Claims 7–10, 12, 25–29, and 31 are allowed. The following is Examiner’s statement of reasons for allowance:
Yagi,1 Taylor,2 Kawada,3 and Dickerson4 are considered to be the nearest prior art. However, as it applies to amended claim 7 supra, none of these references teach nor fairly suggest “[a] system adapted to condition an initial water feed stream into a treated water stream for hydrofracturing and enhanced oil recovery, the initial water feed stream being produced water” (see § 2 supra; underlining omitted), wherein said system has the additional structural features claimed (e.g., the claimed water treatment subsystem, first oxygen removal unit, etc.). Likewise, such features along with reasoning to combine with one or more of these references could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number -8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1  Yagi et al., Advanced Ultrapure Water Systems with Low Dissolved Oxygen for Native Oxide Free Wafer Processing, 5 IEEE Semiconduct. M., 121, 121–127 (1992).
        2 US 2011/0036240 A1, published February 17, 2011 (“Taylor”).
        3 JP H06–121990 A, published May 6, 1994 (“Kawada”).
        4 US 4,556,492 A, issued December 3, 1985 (“Dickerson”).